Exhibit 10.1

[UBS Investment Bank logo]

Electronics for Imaging, Inc.

303 Velocity Way,

Foster City, CA 94404

(650) 357-3500

February 18, 2009

Ladies and Gentlemen:

This master confirmation (“Master Confirmation”) dated as of February 18, 2009,
is intended to supplement the terms and provisions of a transaction (the
“Transaction”) entered into between UBS, AG, London Branch (“Seller”) and
Electronics for Imaging, Inc. (“Purchaser”). This Master Confirmation, taken
alone, is neither a commitment by either party to enter into the Transaction nor
evidence of the Transaction. The terms of the Transaction shall be set forth in
a supplemental confirmation in the form of Exhibit A hereto (the “Supplemental
Confirmation”), which references this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

This Master Confirmation and each Supplemental Confirmation evidence a complete
binding agreement between Purchaser and Seller as to the subject matter and
terms of the Transaction to which this Master Confirmation and the related
Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”), as if
Seller and Purchaser had executed an agreement in such form (but without any
Schedule, except for (i) the election of the laws of the State of New York as
the governing law and (ii) U.S. Dollars as the Termination Currency) on the
Execution Date set forth in any Supplemental Confirmation. The parties hereby
agree that no Transaction other than the Transaction to which this Master
Confirmation relates shall be governed by the Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and a Supplemental Confirmation relating to the
Transaction, except as expressly modified herein or in the related Supplemental
Confirmation. If, in relation to the Transaction to which this Master
Confirmation and related Supplemental Confirmation relate, there is any
inconsistency between the Agreement, this Master Confirmation and any
Supplemental Confirmation, the following will prevail for purposes of the
Transaction in the order of precedence indicated: (i) such Supplemental
Confirmation; (ii) this Master Confirmation; and (iii) the Agreement.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. As used in this Master Confirmation, the following
terms shall have the following meanings:

“10b-18 VWAP” means, for any Trading Day, as determined by the Calculation Agent
based on the “NASDAQ” 10b-18 Volume Weighted Average Price per Share for the
regular trading session (including any extensions thereof) of the Exchange on
such Trading Day (without regard to pre-open or after hours trading outside of
such regular trading session for such Trading Day), as published by Bloomberg at
4:15 p.m. New York time (or 15 minutes after the end of any extension of the
regular trading session) on such Trading Day, on Bloomberg page “EFII” <Equity>
AQR_SEC” (or any successor thereto), or if such price is not so reported on such
Trading Day for any reason, such 10b-18 VWAP as reasonably determined by the
Calculation Agent. For purposes of calculating the 10b-18 VWAP, the Calculation
Agent will include only those trades that are reported during the period of
time, during which Purchaser could purchase its own shares under Rule
10b-18(b)(2) and are effected pursuant to the conditions of Rule 10b-18(b)(3),
each under the Exchange Act.

“Additional Termination Event” has the meaning set forth in Section 7.01.

“Agreement” has the meaning set forth in the third paragraph of this Master
Confirmation.

“Affected Party” has the meaning set forth in Section 14 of the Agreement.

“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.

“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of Purchaser.

“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than a Merger Event or Nationalization) or an Event of Default, one
share of Common Stock and (ii) in the case of a Merger Event or Nationalization,
a unit consisting of the number or amount of each type of property received by a
holder of one share of Common Stock in such Merger Event or Nationalization.

“Averaging Period” means the period of consecutive Trading Days from and
including the [***] Trading Day following the Hedging Completion Date to and
including the Valuation Completion Date.

“Bankruptcy Code” has the meaning set forth in Section 9.06.

“Business Day” means any day on which the commercial banks are open for business
in New York City.

“Calculation Agent” means UBS Securities LLC.

“Common Stock” has the meaning set forth in Section 2.01.

“Contract Period” means the period commencing on and including the Execution
Date and ending on and including the date all payments or deliveries of shares
of Common Stock pursuant to Article 3 or Section 7.03 or Section 7.04 have been
made.

 

2

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

“Default Notice Day” has the meaning set forth in Section 7.02(a).

“Disrupted Day” means any Scheduled Trading Day during the Contract Period that,
as a result of the occurrence of a trading disruption described in clauses
(ii) and (iii) of the definition of “Trading Day”, is not a Trading Day.

“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.

“Event of Default” has the meaning set forth in Section 14 of the Agreement.

“Exchange” means the NASDAQ Global Select Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date” has the meaning set forth in Section 2.01.

“Execution Price” has the meaning set forth in Section 2.01.

“Expiration Date” means the [***] Scheduled Trading Day following the number of
Trading Days in the Averaging Period as specified in the Supplemental
Confirmation under the heading “Maximum Number of Trading Days in the Averaging
Period” (the “Scheduled Expiration Date”); provided, however that, if any
Scheduled Trading Day during the Averaging Period is a Disrupted Day, then the
Expiration Date shall be extended by one Scheduled Trading Day for each such
Disrupted Day; provided, further that, if there are [***] or more Disrupted Days
during the Averaging Period, then, if a Valuation Completion Date has not yet
occurred, then the [***] Scheduled Trading Day following the Scheduled
Expiration Date shall be the Expiration Date.

“Hedging Completion Date” means the Trading Day on which Seller completes the
establishment of its initial hedge position with respect to the Transaction.

“Hedging Period” has the meaning set forth in Section 2.03(a).

“Hedging Price” means the arithmetic average of the 10b-18 VWAPs on each Trading
Day during the Hedging Period.

“Initial Payment Date” means the [***] Trading Day immediately following the
Execution Date.

“Master Confirmation” has the meaning set forth in the first paragraph of this
letter agreement.

“Merger Event” has the meaning set forth in Section 7.01(d).

“Minimum Delivery Number” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to (A) the Purchase Price divided by (B) the
Upside Threshold.

“Nationalization” has the meaning set forth in Section 7.01(e).

“Pricing Supplement” has the meaning set forth in Section 2.03(c).

 

3

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the first paragraph of this Master
Confirmation.

“Regulation M” means Regulation M under the Exchange Act.

“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).

“Rule 10b-18 Purchase” means any “Rule 10b-18 purchase” (as such term is defined
in Rule 10b-18).

“Scheduled Trading Day” means any day on which each national securities
exchange, on which any securities of Purchaser are traded, is scheduled to be
open for trading for their respective regular trading sessions.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the first paragraph hereto.

“Seller Termination Share Purchase Period” has the meaning set forth in
Section 7.04.

“Share De-listing Event” has the meaning set forth in Section 7.01(c).

“Successor Exchange” has the meaning set forth in Section 7.01(c).

“Supplemental Confirmation” has the meaning set forth in the first paragraph of
this Master Agreement.

“Termination Amount” has the meaning set forth in Section 7.02(a).

“Termination Event” has the meaning set forth in Section 14 of the Agreement.

“Termination Price” means the value of an Alternative Termination Delivery Unit,
as determined by the Calculation Agent.

“Trading Day” means any Scheduled Trading Day (i) during which trading of any
securities of Purchaser on any national securities exchange has not been
suspended, (ii) during which there has not been material limitation in the
trading of Common Stock or any options contract or futures contract related to
the Common Stock, and (iii) during which there has been no suspension pursuant
to Section 4.02 of this Master Confirmation.

“Transaction” has the meaning set forth in the first paragraph of this Master
Confirmation.

“Upside Threshold” means an amount per share equal to the product of the (i) the
Upside Threshold Percentage and (ii) the Hedging Price.

 

4

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

“Upside Threshold Percentage” shall mean the percentage set forth in the
Supplemental Confirmation.

“Valuation Completion Date” means the Trading Day, occurring during the period
commencing on the [***] Scheduled Trading Day following the number of Trading
Days in the Averaging Period as specified in the Supplemental Confirmation under
the heading “Minimum Number of Trading Days in the Averaging Period” and ending
on and including the Expiration Date, specified as such by Seller, in its sole
judgment, by delivering a notice designating such Trading Day as a Valuation
Completion Date by the close of business on the Business Day immediately
following such Trading Day; provided, however that, if Seller fails to validly
designate the Valuation Completion Date prior to the Expiration Date, the
Valuation Completion Date shall be the Expiration Date.

“Valuation Number” has the meaning set forth in Section 3.01(b) of this Master
Confirmation.

“Valuation Price Adjustment Amount” shall mean the amount set forth in the
Supplemental Confirmation.

ARTICLE 2

PURCHASE OF THE STOCK

Section 2.01 Purchase of Common Stock. Subject to the terms and conditions of
this Master Confirmation, Purchaser agrees to purchase from Seller, and Seller
agrees to sell to Purchaser, on such date as set forth on the applicable
Supplemental Confirmation under the heading “Execution Date” or on such other
Business Day as Purchaser and Seller shall otherwise agree (the “Execution
Date”), a number of shares of Purchaser’s common stock, par value $0.01 per
share (“Common Stock”), for an aggregate purchase price equal to such dollar
amount as set forth on the applicable Supplemental Confirmation under the
heading “Purchase Price” (the “Purchase Price”), such Purchase Price to be equal
to the product of (i) the closing price per share of Common Stock on such
Execution Date as specified in the Supplemental Confirmation under the heading
“Execution Price” (the “Execution Price”) and (ii) the number of shares of
Common Stock initially underlying the Transaction. The final number of shares of
Common Stock purchased by Purchaser hereunder shall be determined in accordance
with the terms of this Master Confirmation.

Section 2.02 Initial Payments. (a) On the Initial Payment Date, Purchaser shall
pay to Seller an amount equal to the Purchase Price.

(b) On the Execution Date, Seller shall deliver to Purchaser the Supplemental
Confirmation setting forth the Execution Date, the Execution Price, the Purchase
Price, the Valuation Price Adjustment Amount, the first day of the Hedging
Period, the minimum number of Trading Days in the Averaging Period, the maximum
number of Trading Days in the Averaging Period, and the Upside Threshold
Percentage.

Section 2.03 Hedging Period. (a) On each Trading Day beginning on the [***]
Trading Day immediately following the Initial Payment Date and ending on the
Hedging Completion Date, Seller, or an affiliate of Seller acting for the
account of Seller, will purchase shares of Common Stock to establish Seller’s
initial position to hedge Seller’s price and market risk in connection with the
Transaction (the period of consecutive Trading Days on which such purchases are
effected being collectively referred to as the “Hedging Period” for the
Transaction).

 

5

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(b) At the conclusion of the Hedging Period, based on the amounts and prices at
which an affiliate of Seller effects purchases of shares of Common Stock during
the Hedging Period to establish Seller’s initial hedge position in connection
with the Transaction, the Calculation Agent shall determine the Hedging Price,
the Upside Threshold and the Minimum Delivery Number.

(c) On the Hedging Completion Date, Seller shall deliver to Purchaser a pricing
supplement (the “Pricing Supplement”) to the Supplemental Confirmation,
substantially in the form of Exhibit B attached hereto, setting forth the
Hedging Price, the Upside Threshold, the Minimum Delivery Number, the Averaging
Period, the Earliest Possible Last Day of the Averaging Period and the Latest
Possible Last Day of the Averaging Period.

Section 2.04 Conditions to Purchaser’s and Seller’s Obligations. The respective
obligations of each party under this Agreement are subject to the condition that
the representations and warranties made by the other party in this Agreement
shall be true and correct as of the date hereof.

ARTICLE 3

SHARE DELIVERIES

Section 3.01 Delivery of Shares. (a) On the [***] Trading Day immediately
following the Hedging Completion Date, Seller shall deliver to Purchaser the
number of shares of Common Stock equal to the Minimum Delivery Number.

(b) On the [***] Trading Day immediately following the Valuation Completion
Date, Seller shall deliver to Purchaser the number of shares of Common Stock
equal to (i) the number of shares of Common Stock, rounded down to the nearest
integer, equal to (x) the Purchase Price divided by (y) the average of the
10b-18 VWAPs for all Trading Days in the Averaging Period minus the Valuation
Price Adjustment Amount (the quotient of (x) and (y), the “Valuation Number”),
minus (ii) the Minimum Delivery Number; provided, however, that, if the
Valuation Number is less than the Minimum Delivery Number, the Valuation Number
shall be equal to such Minimum Delivery Number.

ARTICLE 4

MARKET TRANSACTIONS

Section 4.01 Transactions by Seller. (a) The parties agree that, during the
Contract Period, Seller (or its agent or affiliate) may effect transactions in
shares of Common Stock in connection with the Transaction. The timing of such
transactions by Seller, the price paid or received per share of Common Stock
pursuant to such transactions and the manner in which such transactions are
made, including, without limitation, whether such transactions are made on any
securities exchange or privately, shall be within the sole judgment of Seller;
provided that Seller shall make all purchases of Common Stock during the Hedging
Period and any Seller Termination Share Purchase Period in a manner that would
comply with the limitations set forth in clauses (b)(2), (b)(3), (b)(4) and
(c) of Rule 10b-18, as if such rule were applicable to such purchases.

(b) Purchaser acknowledges and agrees that (i) all transactions effected
pursuant to Section 4.01 hereunder shall be made in Seller’s sole judgment and
for Seller’s own account and (ii) Purchaser does not have, and shall not attempt
to exercise, any influence over how, when or whether to effect such
transactions, including, without limitation, the price paid or received per
share of Common Stock pursuant to such transactions or whether such transactions
are made on any securities exchange or

 

6

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

privately. It is the intent of Seller and Purchaser that the Transaction
complies with the requirements of Rule 10b5-1(c) of the Exchange Act and that
this Master Confirmation and any Supplemental Confirmation shall be interpreted
to comply with the requirements of Rule 10b5-1(c) (1)(i)(B) and Seller shall not
take any action that could result in the Transaction not so complying with such
requirements.

(c) Notwithstanding anything to the contrary in this Master Confirmation or in
any Supplemental Confirmation, Purchaser acknowledges and agrees that Seller
shall not be obligated to deliver or receive any shares of Common Stock to or
from Purchaser and Purchaser shall not be entitled to receive any shares of
Common Stock from Seller on any Trading Day, to the extent (but only to the
extent) that after such transactions Seller’s ultimate parent entity would
directly or indirectly beneficially own (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time on such day in excess of [***] %
of the outstanding shares of Common Stock. Any purported receipt or delivery of
shares of Common Stock shall be void and have no effect to the extent (but only
to the extent) that after any receipt or delivery of such shares of Common Stock
Seller’s ultimate parent entity would directly or indirectly beneficially own in
excess of [***] % of the outstanding shares of Common Stock. If, on any Trading
Day, any delivery or receipt of shares of Common Stock by Seller cannot be
effected, in whole or in part, as a result of this provision, Seller’s and
Purchaser’s respective obligations to make or accept such receipt or delivery
shall not be extinguished and Seller shall effect such delivery immediately
before any Trading Day, on which any such delivery is due, or such receipt or
delivery shall be effected as promptly as practicable after such Trading Day, so
that, as a result of such early or delayed delivery, Seller’s ultimate parent
entity would not directly or indirectly beneficially own in excess of [***] % of
the outstanding shares of Common Stock.

Section 4.02 Suspension of Transactions in Common Stock. (a) If Seller, in its
reasonable judgment, based on advice of counsel, determines that it is
appropriate with regard to any legal, regulatory or self -regulatory
requirements for Seller to refrain from effecting transactions in Common Stock
on any Scheduled Trading Day during the Hedging Period or to effect such
transactions on such Trading Day at a volume lower than that otherwise effected
by Seller hereunder, Seller (or its agent or affiliate) shall not effect
transactions in shares of Common Stock with respect to the Transaction on such
day or effect such transactions at a volume reasonably determined by Seller in
its sole judgment. Seller shall notify Purchaser of the exercise of Seller’s
rights pursuant to this Section 4.02(a) upon such exercise and shall
subsequently notify Purchaser on the day Seller believes that Seller may resume
purchasing or purchasing at the volume level anticipated at the outset of the
Transaction, as applicable, Common Stock. Seller shall not be obligated to
communicate to Purchaser the reason for Seller’s exercise of its rights pursuant
to this Section 4.02(a).

(b) Purchaser agrees that, during the Contract Period, without a prior written
consent of Seller, neither Purchaser nor any of its affiliates or agents shall
make any distribution (as defined in Regulation M) of Common Stock, or any
security for which the Common Stock is a reference security (as defined in
Regulation M) or take any other action that would preclude purchases by Seller
of the Common Stock or cause Seller to violate any law, rule or regulation with
respect to such purchases; provided, however, that for the avoidance of doubt,
such prohibitions shall not apply to any sales of Common Stock effected pursuant
to any equity plans managed by Purchaser.

Section 4.03 Purchases of Common Stock by Purchaser. Purchaser and its
Affiliated Purchasers shall not, during the Contract Period, except as provided
in the immediately succeeding sentence or in connection with any purchases of
Common Stock effected in connection with any employee equity compensation plans
managed by Purchaser, purchase any shares of Common Stock

 

7

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(including by means of a derivative instrument) on the open market, or enter
into any accelerated share repurchase program, or any derivative share
repurchase transaction, or other transaction similar to such transactions.
During such time, any purchases of shares of Common Stock by Purchaser shall be
made through Seller or its affiliates, or, if not through Seller or its
affiliates, with the prior consent of Seller and in compliance with Rule 10b-18
or otherwise in a manner that Purchaser and Seller believe is in compliance with
applicable requirements.

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

Section 5.01 Repeated Representations, Warranties and Agreements of Purchaser.
In addition to the representations and agreements contained in Section 3 of the
Agreement, Purchaser represents and warrants to, and agrees with, Seller, on the
date hereof, that:

(a) Disclosure; Compliance with Laws. Purchaser is in compliance with the
reporting obligations under the Exchange Act and the reports and other documents
filed by Purchaser with the SEC pursuant to the Exchange Act, when considered as
a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. Purchaser is not in possession of any material non-public
information regarding Purchaser or the Common Stock.

(b) Rule 10b5-1. Purchaser acknowledges that (i) Purchaser does not have, and
shall not attempt to exercise, any influence over how, when or whether to effect
purchases of Common Stock by Seller (or its agent or affiliate) in connection
with this Master Confirmation or any Supplemental Confirmation and
(ii) Purchaser is entering into the Agreement, this Master Confirmation and any
Supplemental Confirmation in good faith and not as part of a plan or scheme to
evade compliance with federal securities laws including, without limitation,
Rule 10b-5 promulgated under the Exchange Act. Purchaser also acknowledges and
agrees that any amendment, modification, waiver or termination of this Master
Confirmation or any Supplemental Confirmation must be effected in accordance
with the requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no amendment, modification or waiver
shall be made at any time at which Purchaser or any officer or director of
Purchaser is aware of any material non-public information regarding Purchaser or
the Common Stock.

(c) Rule 10b-18 “Block” Purchases. Purchaser has not, during four calendar weeks
immediately preceding the week during which the Execution Date is to occur and
during the week of such Execution Date, effected any Rule 10b-18 Purchases of
blocks pursuant to the once-a-week block exception set forth in Rule
10b-18(b)(4) by or for Purchaser or any of its Affiliated Purchasers (“blocks”
being used as defined in Rule 10b-18).

(d) No Manipulation. Purchaser is not entering into this Master Confirmation or
any Supplemental Confirmation with an intent to create actual or apparent
trading activity in the Common Stock (or any security convertible into or
exchangeable for Common Stock) or to manipulate the price of the Common Stock
(or any security convertible into or exchangeable for Common Stock).

 

8

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(e) Regulation M. Purchaser is not engaged in a distribution, as such term is
used in Regulation M, that would preclude purchases by Purchaser or Seller of
the Common Stock or cause Seller to violate any law, rule or regulation with
respect to such purchases.

(f) Board Authorization. Purchaser is entering into this Master Confirmation and
any Supplemental Confirmation in connection with its share repurchase program,
which was approved by its board of directors and will be publicly disclosed.

(g) Certain Transactions. There has not been any public announcement (as defined
in Rule 165(f) under the Securities Act) of any merger, acquisition, or similar
transaction involving a recapitalization relating to Purchaser that would fall
within the scope of Rule 10b-18(a)(13)(iv).

(h) Solvency. The assets of Purchaser at their fair valuation exceed the
liabilities of Purchaser, including contingent liabilities; the capital of
Purchaser is adequate to conduct the business of Purchaser and Purchaser has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(i) Commodity Exchange Act. Purchaser is an “eligible contract participant,” as
such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended.

Section 5.02 Additional Representations, Warranties and Agreements. In addition
to the representations and agreements contained in Section 3 of the Agreement,
Purchaser and Seller represent and warrant to, and agree with, each other that:

(a) Exempt Transaction. Each party acknowledges that the Transaction pursuant to
this Master Confirmation or any Supplemental Confirmation is intended to be
exempt from registration under the Securities Act by virtue of Section 4(2)
thereof and the provisions of Regulation D promulgated thereunder (“Regulation
D”). Accordingly, each party represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D, (iii) it will
purchase the Transaction for investment and not with a view to the distribution
or resale thereof in a manner that would violate the Securities Act, and
(iv) the disposition of the Transaction may be restricted under this Master
Confirmation, the Securities Act and state securities laws.

(b) Agency. Each party acknowledges that UBS Securities LLC, an affiliate of
Seller, has acted solely as agent on behalf of Seller in effecting transactions
contemplated by this Master Confirmation and any Supplemental Confirmation. Each
party acknowledges that UBS Securities LLC shall have no liability to either
party under this Master Confirmation or any Supplemental Confirmation. UBS
Securities LLC is duly authorized to act as agent for Seller.

(c) Non-Reliance. Each party has entered into this Master Confirmation solely in
reliance on its own judgment. Neither party has any fiduciary obligation to the
other party relating to this Master Confirmation or to any transactions
contemplated hereby. In addition, neither party has held itself out as advising,
or has held out any of its employees or agents as having the authority to
advise, the other party as to whether or not the other party should enter into
this Master Confirmation or any transactions contemplated hereby, any subsequent
actions relating to this Master Confirmation or any other matters relating to
this Master Confirmation. Neither party shall have any responsibility or
liability whatsoever in respect of any advice of this nature given, or views
expressed, by it or any such persons to the other party

 

9

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

relating to Master Confirmation or any transactions contemplated hereby, whether
or not such advice is given or such views are expressed at the request of the
other party. Purchaser has conducted its own analysis of the legal, accounting,
tax and other implications of this Master Confirmation and the Transaction and
has consulted such advisors, accountants and counsel as it has deemed necessary.

(d) Representations and Warranties of Seller. In addition to the representations
and agreements contained in Section 3 of the Agreement, Seller represents and
warrants to Purchaser that Seller will, on the [***] Trading Day immediately
following the Hedging Completion Date and on the [***] Trading Day following the
Valuation Completion Date and on any other day, on which Seller is obligated to
deliver shares of Common Stock to Purchaser, have the free and unqualified right
to transfer the shares of Common Stock to be delivered by Seller pursuant to
this Master Confirmation and any Supplemental Confirmations, free and clear of
any security interest, mortgage, pledge, lien, charge, claim, equity or
encumbrance of any kind.

ARTICLE 6

ADDITIONAL COVENANTS

Section 6.01 No Communications. Purchaser hereby agrees with Seller that
Purchaser shall not, directly or indirectly, communicate any information
relating to the Common Stock or the Transaction (including any notices required
by Section 6.04) to any employee of Seller, other than the following employees
or any of their designees: Mark Dalton, Michael Harris, Sanjeet Dewal, Richard
Ryan, Gordon Kiesling.

Section 6.02 Notice of Certain Transactions. If at any time during the Hedging
Period or any Seller Termination Share Purchase Period, Purchaser makes, or
expects to make, or has made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any merger, acquisition, or similar transaction
involving a recapitalization relating to Purchaser that would fall within the
scope of Rule 10b-18(a)(13)(iv), then Purchaser shall notify Seller on any day
on which Purchaser makes, or expects to make, or has made any such public
announcement, of (A) Purchaser’s average daily Rule 10b-18 Purchases during the
three full calendar months preceding the date of such announcement and
(B) Purchaser’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of such announcement.

ARTICLE 7

TERMINATION

Section 7.01 Additional Termination Events. (a) An Additional Termination Event
shall occur in respect of which Purchaser is the sole Affected Party and the
Transaction is the sole Affected Transaction if, on any day, Seller reasonably
determines that it is unable, on any Trading Day during the Averaging Period, to
establish, re-establish or maintain any hedging transactions reasonably
necessary in the normal course of Seller’s business to hedge the price and
market risk of entering into and performing under the Transaction, including
Seller’s inability to borrow shares of Common Stock in the amount equal to
Seller’s hedging position for the Transaction at a cost equal to or less than
[***] basis points per annum.

(b) An Additional Termination Event shall occur in respect of which Purchaser is
the sole Affected Party and the Transaction is the sole Affected Transaction if
any of the following occurs: (i) a Share De-listing Event, (ii) a Merger Event,
or (iii) a Nationalization.

 

10

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(c) A “Share De-listing Event” means that, at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event) and is not immediately
re-listed, traded or quoted following such de-listing, on another U.S. national
securities exchange or a U.S. automated interdealer quotation system (a
“Successor Exchange”), provided that it shall not constitute an Additional
Termination Event if the Common Stock is immediately re-listed on a Successor
Exchange following its de-listing from the Exchange, and the Successor Exchange
shall be deemed to be the Exchange for all purposes.

(d) A “Merger Event” means the occurrence at any time during the Contract Period
of any (i) recapitalization, reclassification or change of the Common Stock that
will, if consummated, result in a transfer of more than 50% of the outstanding
shares of Common Stock, (ii) consolidation, amalgamation, merger or similar
transaction of Purchaser with or into another entity (other than a
consolidation, amalgamation or merger in which Purchaser will be the continuing
entity and which does not result in any such recapitalization, reclassification
or change of more than 50% of such shares outstanding), or (iii) any third-party
takeover offer for the shares of Common Stock that is aimed at resulting in a
transfer of more than 50% of such shares of Common Stock (other than such shares
owned or controlled by the offeror).

(e) A “Nationalization” means that all or substantially all of the outstanding
shares of Common Stock or assets of Purchaser are nationalized, expropriated or
are otherwise required to be transferred to any governmental agency, authority
or entity.

Section 7.02 Consequences of Additional Termination Events. (a) In the event of
the occurrence or effective designation of an Early Termination Date under the
Agreement, in lieu of payment of the amount payable in respect of the
Transaction pursuant to Sections 7.01(d) and 7.01(e) of the Agreement (the
“Termination Amount”), Seller shall be obligated to deliver to Purchaser the
Alternative Termination Delivery Units pursuant to Section 7.04, unless
Purchaser elects cash settlement (which election shall be binding), as set forth
in Section 7.02(b), and notifies Seller of such election by delivery of written
notice to Seller on the Business Day immediately following Purchaser’s receipt
of a notice (as required by Section 6(d) of the Agreement following the
designation of an Early Termination Date in respect of the Transaction or in
respect of all transactions under the Agreement) setting forth the amounts
payable by Seller with respect to such Early Termination Date (the date of such
delivery, the “Default Notice Day”).

(b) If cash settlement applies in respect of an Early Termination Date,
Section 6 of the Agreement shall apply.

Section 7.03 Merger Event Settlement. Notwithstanding anything to the contrary
in Article 3 of this Master Confirmation, in the event of the effective
designation of an Early Termination Date under the Agreement solely with respect
to a Merger Event constituting an Additional Termination Event, as a result of
any calculation in accordance with Section 6(e) of the Agreement, including
Seller’s cost of unwinding its hedging position with respect to the remaining
portion of the Transaction as of such Early Termination Date, Purchaser may owe
the Termination Amount to Seller. If, pursuant to the preceding sentence,
Purchaser owes such Termination Amount to Seller, then upon receipt of a notice
with respect to such obligation from Seller, Purchaser shall either (i) pay to
Seller such amount in cash or (ii) deliver to Seller, in a manner mutually
agreed by the parties, Alternative Termination Delivery Units in an amount equal
to (i) the Termination Amount divided by (ii) the Termination Price.

 

11

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Section 7.04 Alternative Termination Settlement. Subject to Section 7.02(a),
unless Purchaser elects cash settlement pursuant to Section 7.02(b), (i) Seller
shall, beginning on the [***] Trading Day following the Default Notice Day and
ending when Seller shall have satisfied its obligations under this clause (the
“Seller Termination Share Purchase Period”), purchase (subject to the provisions
of Article 4 hereof) a number of Alternative Termination Delivery Units equal to
(A) the Termination Amount divided by (B) the Termination Price; and (ii) Seller
shall deliver such Alternative Termination Delivery Units to Purchaser on the
customary settlement dates relating to such purchases.

Section 7.05 Notice of Default. If an Event of Default occurs in respect of
Purchaser, Purchaser will, promptly upon becoming aware of it, notify Seller
specifying the nature of such Event of Default.

ARTICLE 8

ADJUSTMENTS

Section 8.01 Dilution Adjustments. If (x) any corporate event occurs involving
Purchaser or the Common Stock (including, without limitation, any cash
dividends, a spin-off, a stock split, stock or other dividend or distribution,
reorganization, rights offering or recapitalization or any other event having a
dilutive or concentrative effect on the Common Stock), or (y) as a result of
market conditions, Seller incurs materially higher costs in connection with
maintaining its hedge position with respect to the Transaction (including, for
the avoidance of doubt, the unavailability of stock lenders willing and able to
lend shares of Common Stock in the amount equal to Seller’s hedging position for
such transaction at a borrow cost equal to or less than [***] basis points per
annum), then in any such case, the Calculation Agent shall make corresponding
adjustments with respect to any one or more of the Upside Threshold, the Minimum
Delivery Number and any other variable or term relevant to the terms of the
Transaction, as the Calculation Agent determines appropriate to preserve the
fair value of the Transaction to Seller, and shall determine the effective date
of such adjustment. For the avoidance of doubt, notwithstanding any such
adjustment by the Calculation Agent, nothing in this Section 8.02 shall result
in Purchaser making any payment to Seller or delivering any shares of Common
Stock to Seller in connection therewith.

ARTICLE 9

MISCELLANEOUS

Section 9.01 Successors and Assigns. All covenants and agreements in this Master
Confirmation or any Supplemental Confirmation made by or on behalf of either of
the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.

Section 9.02 Assignment and Transfer. Notwithstanding any other provision in
this Master Confirmation or any Supplemental Confirmation to the contrary
requiring or allowing Seller to purchase, sell, receive or deliver any shares of
Common Stock or other securities to or from Purchaser, Seller may designate any
of its affiliates to purchase, sell, receive or deliver such shares of Common
Stock or other securities and otherwise to perform Seller’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Seller shall be discharged of its obligations to Purchaser to the extent of any
such performance.

 

12

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Section 9.03 Calculation Agent. All determinations made by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. Following
any calculation or determination by the Calculation Agent hereunder, upon a
prior written request by Purchaser, the Calculation Agent will provide to
Purchaser by e-mail to the e-mail address provided by Purchaser in such a prior
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation or determination and shall afford Purchaser an opportunity to
dispute any calculation or determination by the Calculation Agent by giving
verbal, email or written notice to Seller and the Calculation Agent within three
Trading Days following receipt by Purchaser of notice of such determination or
calculation. Upon receipt of such notice of dispute, the Calculation Agent and
Seller shall make reasonable good faith efforts to consult with Purchaser on a
reasonable adjustment calculation or determination with respect to such disputed
calculation or determination.

Section 9.04 Confidentiality. Seller and Purchaser hereby agree not to issue any
press release, articles, advertising, publicity or other matter relating to this
Master Confirmation, any Supplemental Confirmation or the Transaction or
mentioning or implying the name of the parties hereto or thereto or the subject
matter hereof or thereto, except as may be required by law. Notwithstanding the
foregoing, there is no limitation on (i) disclosure of the tax treatment or any
fact that may be relevant to understanding the purported or claimed Federal
income tax treatment of the Transaction or (ii) the filing of this Master
Confirmation or any Supplemental Confirmation by Purchaser with the SEC. The
foregoing does not constitute an authorization to disclose the identity of any
existing or future party to the Transaction or their representatives or, except
relating to any disclosure of the tax structure or tax treatment, any specific
pricing terms or commercial or financial information.

Section 9.05 Unenforceability and Invalidity. To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this Master
Confirmation or any Supplemental Confirmation shall not render any other
provision or provisions herein or therein contained unenforceable or invalid.

Section 9.06 Securities Contract. The parties hereto agree and acknowledge as of
the date hereof that (i) Seller is a “financial institution” within the meaning
of Section 101(22) of Title 11 of the United States Code (the “Bankruptcy Code”)
and (ii) this Master Confirmation and any Supplemental Confirmation shall be
deemed a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, entitled to the protection of Sections 362(b)(6) and 555 of the
Bankruptcy Code.

Section 9.07 No Collateral, Netting or Setoff. Notwithstanding any provision of
the Agreement, or any other agreement between the parties, to the contrary, the
obligations of Purchaser hereunder are not secured by any collateral. Any
obligations of Purchaser under the Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any
obligations of Seller, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, under any other agreement between
the parties hereto, by operation of law or otherwise, and no other obligations
of the parties shall be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against obligations under the Transaction, whether
arising under the Agreement, this Master Confirmation, any Supplemental
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment.

Section 9.08 Counterparts. This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

 

13

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Section 9.09 Notices. Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Master Confirmation or any
Supplemental Confirmation, may be made by telephone, to be confirmed in writing
to the address below. Changes to the information below must be made in writing.

 

  (a) If to Purchaser:

John Ritchie

Electronics for Imaging, Inc.

303 Velocity Way,

Foster City, CA 94404

Telephone: (650) 357-3131

Facsimile: (650) 357-3198

 

  (b) If to Seller:

Equities Legal

677 Washington Boulevard

Stamford, Connecticut 06901

Telephone No: (203) 719-0268

Facsimile No: (203) 719-5627

With a copy to:

Structured Equity Capital Markets Group

299 Park Avenue

New York, New York, 10171

Telephone No: (212) 821-2100

Facsimile No: (212) 821-4610

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Master Confirmation enclosed for that
purpose and returning it to us.

 

Yours sincerely, UBS AG, LONDON BRANCH By:   /s/ Mark Dalton   Name: Mark Dalton
  Title: Executive Director By:   /s/ Michael Harris   Name: Michael Harris  
Title: Executive Director

 

14

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Confirmed as of the date first

above written:

ELECTRONICS FOR IMAGING, INC. By:    /s/ John Ritchie   Name: John Ritchie  
Title: Chief Financial Officer

 

15

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXHIBIT A

[SELLER’S LETTERHEAD]

SUPPLEMENTAL CONFIRMATION

February 18, 2009

Electronics For Imaging, Inc.

303 Velocity Way,

Foster City, CA 94404

(650) 357-3500

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between UBS, AG, London Branch
(“Seller”) and Electronics For Imaging, Inc. (“Purchaser”) on the Execution Date
specified below. This Supplemental Confirmation is a binding contract between
Seller and Purchaser as of the relevant Execution Date for the Transaction
referenced below.

This Supplemental Confirmation supplements, forms part of, and is subject to the
Master Confirmation dated as of February 18, 2009 (the “Master Confirmation”)
between Seller and Purchaser, as amended and supplemented from time to time. All
provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

The terms of the Transaction to which this Supplemental Confirmation relates are
as follows:

 

Execution Date:

  February 18, 2009.

Execution Price:

  USD [___]

Purchase Price:

  USD [___]

Valuation Price Adjustment Amount:

  USD [___]

First Day of the Hedging Period:

  February 19, 2009

Minimum Number of Trading Days in the Averaging Period:

  [___]

Maximum Number of Trading Days in the Averaging Period:

  [___]

Upside Threshold Percentage:

  [___]%

3. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-1



--------------------------------------------------------------------------------

Purchaser hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing correctly sets
forth the terms of the agreement between Seller and Purchaser with respect to
this Transaction, by manually signing this Supplemental Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equities Legal, 677 Washington Boulevard, Stamford, Connecticut, 06901,
Facsimile No: (203) 719-5627, with a copy to Structured Equity Capital Markets
Group, 299 Park Avenue, New York, New York, 10171, Facsimile No: (212) 821-4610

 

Yours sincerely, UBS AG, LONDON BRANCH By:       Name: Mark Dalton   Title:
Executive Director By:       Name: Michael Harris   Title: Executive Director

Agreed and Accepted:

 

ELECTRONICS FOR IMAGING, INC. By:       Name: John Ritchie   Title: Chief
Financial Officer

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PRICING SUPPLEMENT

[SELLER’S LETTERHEAD]

[__], 2009

Electronics For Imaging, Inc.

303 Velocity Way,

Foster City, CA 94404

(650) 357-3500

This letter is a Pricing Supplement to the Supplemental Confirmation dated as of
February 18, 2009 (the “Supplemental Confirmation”) within the meaning of
Section 2.03(c) of the Master Confirmation dated as of February 18, 2009 (the
“Master Confirmation”) between Electronics For Imaging, Inc. ( “Purchaser”) and
UBS, AG, London Branch ( “Seller”). Capitalized terms used herein have the
meanings set forth in the Master Confirmation.

This Pricing Supplement relates to the Transaction described in the Supplemental
Confirmation. Upon the terms and subject to the conditions of the Master
Confirmation, the terms of the Transaction shall be as follows:

 

Hedging Price:

   [            ].

Upside Threshold:

   [            ].

Minimum Delivery Number:

   [            ].

First Day of the Averaging Period:

   [            ].

Earliest Possible Last Day of the Averaging Period:

   [            ].

Latest Possible Last Day of the Averaging Period:

   [            ].

 

Very truly yours, UBS AG, LONDON BRANCH By:     Name:     Title:     By:    
Name:     Title:    

Acknowledged and Confirmed:

 

B-1



--------------------------------------------------------------------------------

ELECTRONICS FOR IMAGING, INC. By:        Name:     Title:  

 

B-2